Citation Nr: 1709994	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for arthritis of the left wrist, status post a total wrist arthrodesis (left wrist disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted a temporary evaluation of 100 percent for the left wrist disability, effective April 30, 2010, and assigned a 20 percent rating for the left wrist disability, effective June 1, 2010.  The temporary 100 percent rating was later extended through September 30, 2010 in an August 2010 rating decision.

The Veteran requested to extend his temporary 100 percent rating again in October 2010.  In a March 2011 rating decision, the RO extended the temporary 100 percent rating for the left wrist disability through September 30, 2011 and notified the Veteran of this decision by a letter dated March 28, 2011.  Also on March 28, 2011, the Veteran called VA to initiate a separate claim for another 100 percent rating based on a recent operation for the left wrist disability.  He stated that he would need approximately six months of recovery time and that his medical provider had submitted evidence in support of his claim.  The Board finds that the March 2011 rating decision was based on the medical evidence underlying the Veteran's March 2011 claim for a temporary 100 percent rating.  Additionally, the March 2011 rating decision granted a temporary 100 percent rating through September 30, 2011, accounting for the Veteran's request for an additional six months of recovery time.  Thus, the Board finds that the Veteran's extension request was satisfied and the temporary 100 percent rating from April 30, 2010 through September 30, 2011 for the left wrist disability is not on appeal at this time. 

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of TDIU has been raised by the evidence and the Board thus takes jurisdiction over the Veteran's TDIU claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left wrist is fused at 15 degrees dorsiflexion and he is unable to palmar flex or dorsiflex his left wrist.

2. The Veteran's left wrist disability has not impaired his left upper extremity to such an extent that no effective function remains other than that which would be equally served by an amputation with prosthesis.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the left wrist disability, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's left wrist disability is currently rated at 20 percent under Diagnostic Code 5214 for ankylosis of the wrist.  A 20 percent rating is assigned for favorable ankylosis of the minor, or non-dominant, wrist in 20 degrees to 30 degrees dorsiflexion.  38 U.S.C. § 4.71a, Diagnostic Code 5214.  A 30 percent rating is assigned for ankylosis of the minor wrist in any other position, except favorable.  Id.  A 40 percent rating, the maximum rating available for the minor wrist, is assigned for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Wrist Disability Analysis

The Veteran contends that he is entitled to a rating in excess of 20 percent for his left wrist disability.  Specifically, in the September 2015 Board hearing, the Veteran contended that his left wrist disability significantly impacts his ability to work as a painter because he has trouble performing duties that require two hands, such as caulking, painting, putty, and taping.  He also testified that he often drops items from his hands and requires pain medication for his wrist.  During the hearing, the Veteran demonstrated for the Veterans Law Judge that he can bend his fingers but he has no mobility in his left wrist or hand.  He indicated that his right hand is his dominant hand.  

The claim for an increase on appeal was filed in May 2010.  As noted above, the Veteran was rated at 100 percent from April 30, 2010, to September 30, 2011.  Therefore, at this time, the primary concern in the rating in effect from October 1, 2011, to the present.

The Veteran was afforded a VA joints examination in May 2010 for his left wrist disability.  Because this examination took place shortly after his surgery, the Veteran still had a cast on his left wrist.  The examiner reported that the Veteran was unable to move his left wrist at all, including for dorsiflexion, palmar flexion, radial deviation, and ulnar deviation. 

The Veteran was afforded another VA joints examination in February 2014.  Range of motion testing shows that the Veteran was unable to dorsiflex or palmar flex his left wrist, and that he experienced flare-ups of pain during cold weather and after repeated use.  Muscle strength testing showed no muscle movement during left wrist flexion or extension.  There was no evidence of ankylosis, and the examiner indicated that the Veteran's wrist disability does not impair the wrist to such an extent that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner opined, however, that the Veteran's wrist disability grossly impacts his ability to perform the duties of his employment.  The Veteran was also afforded a scar examination, which showed two superficial, painless, and non-linear scars on his wrist status post operation.  

In July 2016, the Veteran was afforded a VA examination for a left hand condition, which he claimed was secondary to his service-connected left wrist disability.  He reported that his left wrist condition slows him down.  He reported dropping things, with poor dexterity.  He stated he could not use the left hand to caulk or hold a paint brush.  Initial and repetitive use ranges of motion tests were normal with no evidence of pain.  The examiner measured the left hand/fingers only, but did not report any findings regarding wrist range of motion.  Muscle strength testing showed no reduction in muscle strength and no muscle atrophy.  The examiner concluded that, while the Veteran complained of functional impairment and unemployment, the Veteran does not have a current left hand diagnosis.  

The Veteran's VA medical records are associated with the file.  In July 2011, the Veteran presented for an occupational therapy consultation.  The occupational therapist documented that he had full digit range of motion and his wrist was fused at 15 degrees of dorsiflexion.  A June 2015 record shows he had 0 degrees in all range of motion tested.  X-rays in June 2015 showed the wrist fusion was stable with no evidence of loosening.  Records from 2015 and 2016 indicate that the Veteran regularly takes hydrocodone for the pain, although this is for his low back as well as his wrist.

In consideration of the medical and lay evidence, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his left wrist disability on a schedular basis.  Although the Veteran does not have a medical diagnosis of ankylosis, the evidence shows that his left wrist is essentially ankylosed because there is zero mobility or muscle movement.  Additionally, his wrist is fused at 15 degrees dorsiflexion, which warrants a 30 percent rating under Diagnostic Code 5214 due to its position and status as the non-dominant wrist.  The Veteran is not entitled to a 40 percent rating because the evidence does not show that he has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  

The Board considered whether the Veteran would be entitled to a rating under Diagnostic Code 5125 for loss of use of hand but determined that he is not, based on the February 2014 VA examination report and the Veteran's own contentions that he is able to use his hand, although its functional use is limited.  

Extraschedular Rating

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran contends that he is unable to move his left wrist, which impairs his ability to perform the necessary functions of his job, such as gripping, grabbing, and painting.  The Board finds that a referral for an extraschedular rating is not warranted, however, as these signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. §§ 4.85, 4.86(a).  Specifically, the Veteran is rated for ankylosis which contemplates lack of movement for the left wrist.  Such of lack of movement would clearly encompass a degree of functional impairment.  To the extent that the Veteran is alleging unemployability due to his service-connected disability, that issue is being addressed below.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Appropriate notice was provided to the Veteran by a letter sent in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, statements, and VA medical treatment evidence.  He was also afforded two VA examinations for his disabilities in May 2010 and February 2014.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Additionally the Veteran provided testimony at a Board hearing in September 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although new medical evidence was received following the most recent Supplemental Statement of the Case, the Veteran's representative waived RO consideration of this evidence in a January 2017 statement.  Also, the Veteran waived in 2015 the evidence he submitted at that time. 


ORDER

Entitlement to a 30 percent rating, but no higher, for the left wrist disability is granted, subject to the laws governing payment of monetary benefits. 


REMAND

Entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of every increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although medical records from 2016 indicate that the Veteran has worked in some capacity in the last year, it is unclear whether he has substantially gainful employment.  He has also reported experiencing unemployment during the period on appeal, most recently during the July 2016 VA examination.  On remand, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service is warranted for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding Central Arkansas VA medical records from September 2016 to the present with the file.  

2. Provide the Veteran with appropriate notice with regard to substantiating a TDIU claim.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Only after the above instructions have been completed, review and consider all evidence and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service is warranted for extraschedular consideration under 38 C.F.R. § 4.16(b).  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


